FILE COPY




                                       M A N D A T E

TO THE 243RD DISTRICT COURT OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on January 9, 2015, the cause upon
appeal to revise or reverse your judgment between

      LAZARO REYES CIGUERO,                                           Appellant,
  INDIVIDUALLY AND ON BEHALF OF
     THE ESTATE OF JESUS REYES
        RICARDEZ, DECEASED,

No. 08-13-00075-CV                    and

                 JOSE LARA,                                           Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant, and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this March 24, 2015.

                                                   Denise Pacheco, Clerk




Trial Court No. 2011-2162